Citation Nr: 0924606	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from April 
1988 to November 1988 and on active duty from December 1990 
to April 1991.  The Veteran also served on active duty for 
training from July 8, 2000 to July 21, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim.

The Veteran was scheduled to appear at the Cleveland RO for a 
personal hearing with a Veterans Law Judge.  The Veteran 
failed to appear for said hearing, and she has not since 
asked for it to be rescheduled.  Accordingly, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

In a September 2008 Board decision, the claim was remanded 
for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denial in a 
May 2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.

Issue not on appeal

The September 2008 Board decision also denied the Veteran's 
claim of entitlement to service connection for hemorrhoids.  
To the Board's knowledge, no appeal was taken.  The Board's 
decision is final, and that issue will be addressed no 
further herein.  See 38 C.F.R. § 20.1100 (2008).

REMAND

The Veteran seeks entitlement to service connection for a 
left foot disability.  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board finds that the claim on appeal must be remanded for 
further evidentiary development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of her claim.

Stegall violation

The Board's September 2008 remand decision instructed the 
Appeals Management Center (AMC) to "confirm the Veteran's 
Army Reserve service dates, to include periods of ACDUTRA and 
INACDUTRA, and obtain any missing service personnel records 
from the Army Reserve, National Personnel Records Center 
(NPRC), and any other appropriate agency for her Reserve 
Service."  

The Board notes that in October 2008 the AMC attempted to 
confirm the Veteran's Army Reserve service dates in 
compliance with the September 2008 Board remand.  However, 
the only confirmation received and associated with the 
Veteran's claims folder is a Chronological Statement of 
Retirement Points from the U.S. Army Reserve Personnel 
Command.  This document fails to fulfill the Board's remand 
instruction in that it does not specifically delineate the 
dates of the Veteran's ACDUTRA and INACDUTRA service.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.

The Board notes that the Veteran has repeatedly stated that 
the left fifth metatarsal fracture that is the subject of 
this claim occurred on June 4, 2000.  See, e.g., the 
Veteran's Application for Compensation or Pension dated 
August 2001.  The Board also notes that a private treatment 
record dated July 2000 indicated that the injury occurred on 
June 6, 2000.  See the Valleycare Health System treatment 
record dated July 13, 2000.  Accordingly, it is incumbent on 
the AMC to determine whether the Veteran was on ACDUTRA or 
INACDUTRA from June 4, 2000 to June 6, 2000.

Medical opinion

The Veteran, through her representative, recently asserted 
that her left foot injury was aggravated by her Army Reserve 
service to include the period of ACDUTRA from July 8, 2000 to 
July 21, 2000.  See the Informal Hearing Presentation dated 
June 2009.  

Service treatment records dated June 6, 2000 show that the 
Veteran fractured her left fifth metatarsal bone.  Service 
records show that the Veteran reported to annual training in 
Oakland, California on July 8, 2000 and that her left foot 
was in a bivalve cast at that time.  Additionally, service 
treatment records document that the Veteran received multiple 
physical profiles which limited her physical activity.  See, 
e.g., service treatment records dated November 2000, 
September 2000, and February 2001.  

There is currently no medical opinion of record that 
addresses the issue of aggravation.  As such, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  The questions 
include whether the Veteran's left foot disability was 
aggravated by her military service.  This issue must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Army Reserves, 
the National Personnel Records Center 
(NPRC), the office of the state 
Adjutant General, the unit(s) involved, 
or any other appropriate agency to 
confirm the specific dates of the 
Veteran's ACDUTRA, INACDUTRA, or other 
service as a member of the Army 
Reserves.  The VBA should specifically 
determine whether the Veteran was on 
ACDUTRA, INACDUTRA, or other Army 
Reserves service from June 4, 2000 to 
June 6, 2000.  Also, all efforts should 
be made to obtain any missing service 
personnel records identified by these 
sources.  Any information so obtained 
should be associated with the Veteran's 
VA claims folder.

2.	VBA should then arrange for a physician 
to review the Veteran's VA claims 
folder and to provide an opinion, with 
supporting rationale, as to whether it 
is at least as likely as not that the 
Veteran's current left foot disability 
was aggravated by her ACDUTRA and/or 
INACDUTRA military service.  The 
reviewing physician should specifically 
address the Veteran's complaints of 
left foot pain in service.  If an 
interview with the Veteran and/or 
diagnostic testing is deemed to be 
appropriate by the reviewer, such 
should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

3.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
SSOC and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




